Citation Nr: 0826474	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  03-23 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for 
residuals of shell fragment wounds of both thighs.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 and July 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan, which denied the benefits 
sought on appeal.

This matter was previously remanded by the Board in January 
2005 for further evidentiary and procedural development.

The issues of entitlement to an initial compensable rating 
for residuals of shell fragment wounds of both thighs and 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
are  addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.





CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent 
for PTSD are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.2, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in November 
2001. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a July 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for service connection or an 
increased rating is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical treatment records, VA 
retirement and personnel information, and lay statements are 
associated with the claims file. 

The veteran was afforded VA examinations. See Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran was granted service connection for PTSD in a 
December 2002 rating decision and assigned a 30 percent 
disability rating, effective October 10, 2001. The veteran 
contends that his PTSD is more severely disabling than is 
reflected by the currently assigned 30 percent disability 
rating. Because the severity of the disorder does not 
approximate findings which would support an increased rating, 
and VA is obligated to only apply applicable rating schedule 
to disability rating claims, the claim will be denied. See 
Massey v. Brown, 7 Vet. App. 204, 208, (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. Separate diagnostic codes identify various 
disabilities and the criteria for specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation. Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.1. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran. 38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, see Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991), where service 
connection has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994). However, where the veteran is appealing 
the initial assignment of a disability rating, as in this 
case, the severity of the disability is to be considered 
during the entire period from the initial assignment of the 
evaluation to the present time. Fenderson v. West, 12 Vet. 
App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App 505 
(2007) (Noting staged ratings analysis may also be 
appropriate in non-original rating claims). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity. 38 C.F.R. §§ 4.1, 
4.2, 4.10, 4.41.

The rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 
9411 are as follows: 

30 percent: occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), 
due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events);

50 percent: occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term 
memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining 
effective work and social relationships;

70 percent: occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); 
inability to establish and maintain effective 
relationships;

100 percent: total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time and place; memory loss 
for names of close relatives, own occupation, or own 
name. 

Also of relevance to the evaluation of service-connected 
mental disorders is the Global Assessment of Functioning 
(GAF) rating, which is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness. Richard v. Brown, 9 Vet. 
App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.1994).

A GAF of 31 to 40 is defined as exhibiting some 
impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
any major impairment in several areas, such as work or 
school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school). 

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job). 

A GAF of 51 to 60 is defined as moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co- workers). 

A GAF of 61 to 70 is defined as mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., 
occasional truancy or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships. 

In March 2004, the veteran underwent a VA examination. The 
veteran reported he was married for over thirty years, 
however, because of nightmares, he had not slept in the same 
bed with his wife in over 15 years. The veteran stated he had 
not worked since retiring after 31 years of service with VA, 
due to difficulty handling stress. When the examiner asked 
the veteran if he would be able to work in some other field, 
the veteran indicated that he had no interest in doing so. 
The examiner referenced a February 2004 psychiatric note 
stated the veteran had PTSD symptoms for the past 10 years 
but he did not seek treatment because of his concern about 
patient confidentiality. The veteran complained of 
irritability, flashbacks, intrusive recollections associated 
with combat, insomnia and nightmares. He reported he avoided 
being around people because of his anxiety. He denied feeling 
depressed but did endorse emotional numbing. The examiner 
noted normal grooming and hygiene. His speech was relevant, 
coherent, and spoken at a normal rate, which argued against 
the presence of a thought disorder. There was no evidence of 
psychotic hallucinations or delusions. The examiner stated 
mild depression was evident as was mild restriction of 
affect. He reported no current suicidal ideas or plan. 
Cognitive functioning was intact and memory was found to be 
unimpaired. The examiner stated in terms of the issue of the 
veteran's depression and PTSD, they did not appear to be of 
sufficient magnitude to preclude employment or interfere 
substantially with social relationships at this point. 
However, the examiner stated that from what the veteran had 
indicated, there was a much greater degree of PTSD symptom 
expression when he working at VA. The examiner assigned a GAF 
of 70.  The examiner opined that taken together, the above 
findings suggested that at the very worst, mild impairment in 
occupational and interpersonal relationships, except when 
having to function in a job that required ongoing reminders 
of the stressors that would intensify the symptoms of PTSD, 
such as the one he held while working at VA. The examiner 
concluded the veteran's current level of PTSD symptoms and 
cognitive functioning would predict his being able to 
function in an employment setting devoid of such reminders.  
 
In an October 2004 VA treatment record, the veteran reported 
that his mood was about 50 on a scale of 100. The veteran 
stated that at this point in time he was not interested in 
making any changes. He reported walking about 6 miles each 
day. He stated he was not sure how much value there was to 
coming in and talking about things more. The veteran reported 
his memory, concentration and anhedonia were about the same 
as his last visit. He reported "unrelenting" nightmares but 
could fall back to sleep with [medication].

In a December 2004 VA treatment record, the veteran reported 
being complaint with his medication and denied suicidal 
thoughts. He complained of social withdrawal, decreased 
interest, pleasure and motivation. The veteran stated one 
month ago he had an argument with his wife, went to the 
basement, and sat looking at his shotgun for hours. He denied 
any thoughts of suicide since then. He refused to discuss 
personal problems and rejected any suggestions of 
psychotherapy and augmentation of his medication. The 
examiner noted the veteran was polite and well groomed. He 
sat quietly but did not volunteer any information, giving 
brief responses to questions or stating that he did not want 
to talk about things. His speech was soft and monotone. The 
examiner noted the veteran's affect was restricted but he did 
smile occasionally. The veteran's thought process was linear, 
with no delusions, hallucinations, suicidal or homicidal 
ideations. Insight was good, judgment was fair, and he was 
cognitively intact. The examiner diagnosed the veteran with 
significant depression, and noted the veteran's refused any 
other treatment options.

In a January 2005 VA treatment record, the examiner reported 
the veteran was casually dressed, groomed, and quiet 
appearing. The examiner noted the veteran appeared depressed 
and reluctant to talk. The veteran was reported as 
cooperative and made some eye contact. The examiner noted the 
veteran was alert, oriented and able to give a history. He 
affect was down, with a "smoldering anger," and according 
to the examiner, was difficult to read at times.  The veteran 
denied psychotic symptoms. His speech was logical and 
coherent, insight and judgment were okay. No homicidal or 
suicidal ideations were elicited. The veteran stated he did 
not want any therapy at the time. The examiner diagnosed the 
veteran with PTSD and depression.

Associated with the claims file are the veteran's retirement 
records, which do not reflect the veteran is retiring to due 
psychological issues, as the veteran had indicated in his 
June 2004 attachment to VA Form 9. 

In March 2004 the veteran's GAF score was 70, which is 
indicative of mild symptoms. There is no question that the 
GAF score and interpretations of the score are important 
considerations in rating a psychiatric disability. See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995). However, the GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the evaluation 
issue; rather, the GAF score must be considered in light of 
the actual symptoms of the veteran's disorder, which provide 
the primary basis for the rating assigned. See 38 C.F.R. § 
4.126(a).

The evidence of record includes VA examination reports and 
treatment records, VA retirement and personnel records, and 
lay statements. When the evidence of record is reviewed in 
light of the schedular criteria set forth above, the Board 
finds that the veteran's symptoms are not shown to 
approximate findings for a higher evaluation than 30 percent 
for PTSD.

There is no evidence of record that shows that the veteran 
has exhibited any of the symptoms necessary to warrant an 
increased disability rating. He is able to perform activities 
of daily living, he does not have a flattened affect, 
circumstantial, circumlocutory or stereotyped speech.  He did 
not report panic attacks more than once a week, and showed no 
difficulty in understanding complex commands.  In written 
statement submitted by the veteran in support of his claim, 
he is articulate and thoughtful in language and argument.  
There is no indication of impaired judgment or abstract 
thinking.  The March 2004 examiner stated the veteran's PTSD 
was mild and would not interfere with him securing employment 
elsewhere as he found VA to be too stressful.  The veteran 
did not report difficulty in establishing and maintaining 
effective work relationships, he was employed with the same 
employer for over thirty years, and when asked by a VA 
examiner about returning to work in another field, the 
veteran stated he had no interest in doing so (March 2004 VA 
examination). 

Given the foregoing, the Board must find that the veteran 
does not meet the criteria for the next higher rating of 50 
percent.

The symptoms experienced by the veteran, as described above, 
are more akin to the kind of symptoms contemplated by the 
criteria for the 30 percent rating. As such, the 
preponderance of the evidence is against the claim for an 
evaluation in excess of the currently assigned 30 percent 
rating. Because the preponderance of the evidence is against 
the claim, the benefit of the doubt rule does not apply. 38 
U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

A rating in excess of 30 percent for post traumatic stress 
disorder is denied.


REMAND

In a May 2008 written statement, the veteran reported that he 
has complained of "continued pain and soreness of both 
thighs" during periodic VA outpatient treatment visits, 
contrary to the RO's findings as noted in its Supplemental 
Statement of the Case that there were no outstanding medical 
records to be obtained. Because the veteran, a former VA 
rating specialist, has alleged the existence of outstanding 
records, this matter must again be remanded. 

As the issue of entitlement to a TDIU is inextricably 
intertwined with the other issue on appeal, the TDIU issue 
will be held in abeyance pending the completion of the 
remand.

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

An updated VA medical examination may be afforded the 
veteran, if deemed appropriate by the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder.  

2. The RO/AMC should obtain from VAMC all 
outstanding pertinent records of 
evaluation and/or treatment of the 
veteran's residuals of shell fragment 
wounds of both thighs, in particular x-
ray studies conducted with a compensation 
and pension examination in 2001. All 
records and/or responses received should 
be associated with the claims file. 

3. The RO/AMC should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations. Following such development, 
the RO/AMC should review and readjudicate 
the claims.  See 38 C.F.R. § 4.2 (If the 
findings on an examination report do not 
contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.).  If any such action does not 
resolve the claims, the RO/AMC shall 
issue the appellant a Supplemental 
Statement of the Case.  Thereafter, the 
case should be returned to the Board, if 
in order.

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


